                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JESSE WILSON,                              )
                                           )
                     Petitioner,           )                    8:19CV85
                                           )
              v.                           )
                                           )
BRAD JOHNSON,                              )       MEMORANDUM AND ORDER
                                           )
                     Respondent.           )
                                           )


      This matter is before me on initial review of Petitioner’s (“Wilson”) Petition for
Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2241.1 For the reasons discussed
below, I will dismiss the petition without prejudice.

       Wilson is a confined state pretrial detainee facing prosecution in the Lancaster
County District Court on various felony charges including second degree murder. I
take judicial notice of the state court records related to this case in State v. Wilson, No.
CR19-0000066, District Court of Lancaster County, Nebraska. See Stutzka v.
McCarville, 420 F.3d 757, 760 n.2 (8th Cir. 2005) (court may take judicial notice of
judicial opinions and public records).




       I conduct this initial review of the petition pursuant to 28 U.S.C. § 2243 and
       1

Rule 1(b) of the Rules Governing Section 2254 Cases in the United States District
Courts which allows the court to apply Rule 4 of those rules to a section 2241 action.
       Condensed and summarized, Wilson alleges violations of his Constitutional
rights. More particularly, Wilson claims that the prosecution is based on false
evidence and that probable cause for the arrest of Wilson was fabricated.2

        “[F]ederal habeas corpus does not lie, absent ‘special circumstances,’ to
adjudicate the merits of an affirmative defense to a state criminal charge prior to a
judgment of conviction by a state court.” Braden v. 30th Judicial Circuit Court of
Kentucky, 410 U.S. 484, 489 (1973). “Despite the absence of an exhaustion
requirement in the statutory language of section 2241(c)(3), a body of case law has
developed holding that although section 2241 establishes jurisdiction in the federal
courts to consider pre-trial habeas corpus petitions, federal courts should abstain from
the exercise of that jurisdiction if the issues raised in the petition may be resolved
either by trial on the merits in the state court or by other state procedures available to
the petitioner.” Dickerson v. State of La., 816 F.2d 220, 225 (5th Cir. 1987) (citing
cases). Relatedly, “[i]n Younger v. Harris, [401 U.S. 37, 43-44 (1971)], the Supreme
Court advanced the position that federal courts should refrain from interfering with
pending state judicial proceedings absent extraordinary circumstances.” Harmon v.
City of Kansas City, Mo., 197 F.3d 321, 325 (8th Cir. 1999).

       Abstention here is appropriate because Petitioner is involved with ongoing state
court criminal proceedings and his allegations do not show that he exhausted his state
court remedies. Specifically, I find that Petitioner’s assertions do not constitute
“special” or “extraordinary” circumstances that require intervention by the court. See,
e.g., Benson v. Superior Court Dept. of Trial Court of Mass., 663 F.2d 355 (1st Cir.
1981) (the specific double jeopardy claim alleged was not extraordinary given the lack
of exhaustion).


      2
        The 89-page petition is prolix. The foregoing is intended merely as a summary
of the essence of the pro se petition. See also the pro se submission dated March 21,
2019 filed with state court clerk “as a filing not otherwise specified.”

                                           -2-
         If the evidence is false or the probable cause was fabricated, there is simply no
rational basis to conclude that the truth will be left uncovered by Wilson’s highly
competent defense lawyer, the equally fair and capable state trial judge who is
presiding or Nebraska’s appellate courts. Because it “plainly appears from the petition
. . . that [Wilson] is not entitled to relief,” see Rule 4 of the Rules Governing Habeas
Corpus Cases, I will dismiss the petition without prejudice.

       Because “the detention complained of arises from process issued by a state
court,” Petitioner must obtain a certificate of appealability. See 28 U.S.C. § 2253; Fed.
R. App. P. 22(b)(1); see also Hoffler v. Bezio, 726 F.3d 144, 153 (2d Cir. 2013)
(collecting cases of courts that ruled a state prisoner who petitions for habeas relief
under 28 U.S.C. § 2241 must obtain a certificate of appealability). The standards for
certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-485 (2000). I have applied the appropriate standard and determined that Petitioner
is not entitled to a certificate of appealability.

      IT IS THEREFORE ORDERED that:

      1.    The petition for writ of habeas corpus (filing no. 1) is dismissed without
prejudice. No certificate of appealability has been or will be issued.

      2.     The court will enter judgment by separate document.

      DATED this 26th day of March, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge



                                           -3-
